Order entered December 27, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01459-CV

                    SANTANDER CONSUMER USA, INC., Appellant

                                              V.

                        PALISADES COLLECTION LLC, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-14916

                                           ORDER
       We GRANT appellant’s December 19, 2013 unopposed motion for extension of time to

file brief and ORDER the brief filed no later than January 13, 2014. No further extensions will

be granted absent exigent circumstances.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE